Exhibit 10.1

ALLIED NEVADA GOLD CORP.

2007 STOCK OPTION PLAN (as amended effective July 27, 2007)

Section 1. Purpose. The purpose of the 2007 Stock Option Plan (the “Plan”) is to
assist Allied Nevada Gold Corp. (the “Company”) in attracting, retaining and
motivating directors, officers and employees of the Company and of its
subsidiaries and other persons providing consulting or other services to the
Company (“Participants”) and to more closely align the personal interests of
such persons with those of the shareholders by providing them with the
opportunity to acquire shares of the Company’s common stock (“Common Stock”) and
to benefit from the appreciation thereof.

Pursuant to the Plan, options to purchase the Company’s Common Stock (“Options”)
may be granted to Participants by the Company. Options granted under the Plan
may be either incentive stock options, as defined in Section 422(b) of the
Internal Revenue Code of 1986, as amended (the “Code”), herein referred to as
“incentive stock options,” or options which do not meet the requirements of
Section 422(b) of the Code, herein referred to as “non-qualified stock options”.

It is intended, except as otherwise provided herein, that incentive stock
options may be granted under the Plan and that such incentive stock options
shall conform to the requirements of Section 422 and 424 of the Code and to the
provisions of this Plan and shall otherwise be as determined by the Committee
(as hereinafter defined). The terms “subsidiaries” and “subsidiary corporation”
shall have the meanings given to them by Section 424 of the Code. All section
references to the Code in this Plan are intended to include any amendments or
substitutions therefor subsequent to the adoption of the Plan.

Notwithstanding anything in the Plan to the contrary, the Plan shall be operated
in compliance with Section 409A of the Code.

Section 2. Administration. The Plan shall be administered by a Compensation
Committee (the “Committee”) consisting of two or more members of the Board of
Directors of the Company (the “Board”), each of whom shall meet the requirements
for (i) a “non-employee director” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) an
“outside director” within the meaning of Section 162(m) of the Code and (iii) an
“independent director” under the American Stock Exchange and other applicable
listing rules and any other required independence standards. The Committee shall
have full authority to grant Options, to interpret the Plan and to make such
rules and regulations and establish such procedures as it deems appropriate for
the administration of the Plan, taking into consideration the recommendations of
management of the Company. The decisions of the Committee shall be binding and
conclusive for all purposes and upon all persons unless and except to the extent
that the Board shall have previously directed that all or specified types of
decisions of the Committee shall be subject to approval by the Board.
Notwithstanding the foregoing and anything else in the Plan to the contrary, the
Committee, in its sole discretion, may delegate the Committee’s authority and
duties under the Plan to the Chief Executive Officer of the Company, or to any
other committee, in either case to the extent permitted under applicable law,
under such conditions and limitations as the Board or the Committee may from
time to time establish, except that only the Committee may make any
determinations regarding awards to Participants who are subject to Section 16 of
the Exchange Act.



--------------------------------------------------------------------------------

Section 3. Number of Shares. Subject to Section 6, the total number of shares
which may be sold under the Plan shall not exceed 4,200,000 shares of the
Company’s Common Stock. The total number of shares for which Options may be
granted under the Plan to any Participant shall not exceed five (5%) of the
Common Stock issued and outstanding from time to time. The shares may be
authorized and unissued or issued and reacquired shares, as the Board from time
to time may determine. Shares with respect to which Options are not exercised
prior to termination of the Option shall again be available for Options
thereafter granted under the Plan, to the fullest extent permitted by law.

Section 4. Participation. The Committee may, from time to time, grant Options to
Participants and shall determine the number of shares subject to each grant.

Section 5. Terms and Conditions of Options. The terms and conditions of each
Option shall be set forth in an agreement or agreements (each, an “Option
Agreement”), substantially in the form of Schedule “A” attached hereto, between
the Company and the Participant. Such terms and conditions shall include the
following as well as such other provisions, not inconsistent with the Plan, as
may be deemed advisable by the Committee:

(a) Number of Shares. The number of shares subject to the Option.

(b) Option Price. Subject to paragraph 5(j) hereof, the option price per share
(the “Option Price”) will be not less than 100% of the Fair Market Value of a
share of the Company’s Common Stock on the date the Option is granted. The “Fair
Market Value” of the Common Stock as of any date shall be deemed to be the
closing price of a share of the Company’s Common Stock on either the American
Stock Exchange or the Toronto Stock Exchange, in the discretion of the Board, on
the date of grant, or if the shares are not traded on a securities exchange,
Fair Market Value shall be deemed to be the average of the high bid and low
asked prices of the shares in the over-the-counter market on the date of grant.
Once granted, except as provided in Section 6, the Option Price of outstanding
Options may not be reduced, whether by repricing, exchange or otherwise.

(c) Date of Grant. The date of grant of an Option shall be the date when the
Committee meets and awards such Option, or such later date as the Committee
shall designate.

(d) Payment. Except for the Canadian Options (as defined below),the Option Price
multiplied by the number of shares to be purchased by exercise of an Option
shall be paid upon the exercise thereof. Unless the terms of an Option provide
to the contrary, upon exercise, the aggregate Option Price shall be payable
(i) in cash equal to such aggregate Option Price, (ii) subject to applicable
laws, rules and regulations, in shares of the Company’s Common Stock owned by
the Participant (which, for so long as necessary to avoid adverse accounting
treatment, must have been held by the Participant at least six months) having a
Fair Market Value on the day immediately preceding the date of exercise at least
equal to such aggregate Option Price, (iii) subject to applicable laws, rules
and regulations, a combination of the above methods, or (iv) by any other means
approved by the Committee, including under any approved cashless exercise
mechanism. Payment of the aggregate Option Price shall be made and received by
the Company prior to the delivery of the shares as to which the Option was
exercised. The right to deliver, in full or partial payment of the Option Price,
any consideration other than cash shall be limited to such frequency as the
Committee shall determine in its absolute discretion. A Participant shall have
none of the rights of a stockholder with respect to an Option until the shares
of Common Stock underlying such Option are issued to such Participant. In order
to be validly exercised, the aggregate Option Price and all necessary exercise
documentation must be submitted to the Company or its designated agent not later
than the close of trading on the date of expiration of the Option or, if such
date is not a trading day, the close of trading on the last trading day prior to
the date of expiration of the Option.



--------------------------------------------------------------------------------

For Options held by Participants who are resident in Canada for purposes of the
Income Tax Act (Canada) or Participants who were granted Options, all or
partially, in respect of employment rendered in Canada (collectively the
“Canadian Options”), payment of the Option Price for the number of shares of
Common Stock so exercised may only be made in cash (or check payable to the
Corporation) equal to such aggregate Option Price.

(e) Term of Options. Each Option granted pursuant to the Plan shall be for the
term specified in the applicable Option Agreement but in no event longer than
ten (10) years from the date of grant.

(f) Exercise of Option. The Option Agreement will specify any vesting periods
with respect to the Options or portions thereof. No Option may be exercised
after it is terminated as provided in paragraph (g) of this Section and, in the
case of an incentive stock option, no such Option may be exercised unless the
Participant is then employed by the Company or any of its subsidiaries and shall
have been continuously employed by the Company or one or more of such
subsidiaries since the date of the grant of the Participant’s Option, except as
provided in paragraph (g) of this Section). Non-qualified stock options and
incentive stock options may be exercised regardless of whether other Options
granted to the Participant pursuant to the Plan are outstanding or whether other
stock options granted to the Participant pursuant to any other plan are
outstanding.

(g) Termination of Options. Unless otherwise provided in the applicable Option
Agreement, an Option, to the extent not validly exercised, shall terminate at
the end of its stated term or earlier, upon the occurrence of the following
events:

(i) Termination for Cause. Subject to subparagraph (g)(ii) and Section 8 hereof,
if a Participant is dismissed as an officer or employee by the Company or by one
of its subsidiaries for cause, all unexercised Options of that Participant under
the Plan shall immediately be deemed to be terminated and shall lapse
notwithstanding the original term of the Option granted to such Participant
under the Plan. Nothing contained in the Plan shall be deemed to give an officer
or employee the right to be retained in the employ of the Company, or to
interfere with the right of the Company to terminate the employment of an
officer or employee at any time.

(ii) Termination for Other Than Cause. If a Participant ceases to be a director,
officer or employee of the Company or of one of its subsidiaries or ceases to
provide consulting or other services to the Company for any reason other than as
a result of having been dismissed for cause as provided in subparagraph (g)(i)
above, or as a result of the Participant’s disability or death, such Participant
shall have the right for a period of 30 days (or until the normal expiry date of
the Option rights of such Participant if earlier) from the date of ceasing to be
a director, officer, employee or provider of services to exercise the Options of
such Participant to the extent they were then exercisable. Upon the expiration
of such 30 day period all unexercised Options of that Participant shall
immediately be deemed to be terminated and shall lapse notwithstanding the
original term of the Option granted to such Participant under the Plan.

(iii) Disability of Participant. In the event of the disability of a Participant
(within the meaning of Section 422(c) of the Code) the Participant shall have
the right for a period of 90 days in the case of a non-qualified stock option or
twelve months in the case of an incentive stock option (or until the normal
expiry date of the Options of such Participant if earlier) from the date of
cessation of employment with the Company and/or one of its subsidiaries, as
applicable, of the Participant to exercise the Participant’s Options to the
extent they were exercisable on the date of such cessation of employment. Upon
the expiration of such period all unexercised Options of the Participant shall
immediately be deemed to be terminated and shall lapse notwithstanding the
original term of the Option granted to such Participant under the Plan.



--------------------------------------------------------------------------------

(iv) Deceased Participant. In the event of the death of a Participant, the legal
representatives of the deceased Participant shall have the right for a period of
90 days in the case of a non-qualified stock option or twelve months in the case
of an incentive stock option (or until the normal expiry date of the Options of
such Participant if earlier) from the date of death of the deceased Participant
to exercise the deceased Participant’s Options to the extent they were
exercisable on the date of death. Upon the expiration of such period all
unexercised Options of the deceased Participant shall immediately be deemed to
be terminated and shall lapse notwithstanding the original term of the Option
granted to the deceased Participant under the Plan.

(h) Non-transferability of Options. Options shall not be transferable or
assignable by the Participant other than by will or the laws of descent and
distribution, and Options shall during a Participant’s lifetime be exercisable
only by the Participant; provided, however, that the Committee may, in its sole
discretion, allow for transfer of Options (other than incentive stock options,
unless such transferability would not adversely affect incentive stock option
tax treatment) but only for estate planning purposes and when permitted by
applicable laws, rules and regulations.

(i) Applicable Laws or Regulations. The Company’s obligation to sell and deliver
Common Stock under Options is subject to such compliance as the Company deems
necessary or advisable with federal, and state and provincial laws, rules and
regulations and the rules and regulations of applicable stock exchanges.

(j) Limitations on Incentive Stock Options. Incentive stock options may be
granted only to employees who are, at the time of grant, actual so called
“common law employees” of the Company and not a consultant, advisor, service
provided or independent contractor. To the extent that the aggregate Fair Market
Value of the Company’s Common Stock, determined at the time of grant, with
respect to which incentive stock options granted under this or any other Plan of
the Company are exercisable for the first time by a Participant during any
calendar year exceeds $100,000, or such other amount as may be permitted under
the Code, such excess shall be considered non-qualified stock options.

Notwithstanding anything in the Plan to the contrary, any incentive stock option
granted to any Participant who, at the time of grant, is the owner, directly or
indirectly, of Common Stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any subsidiary
thereof, shall (i) have a term not exceeding five years from the date of grant
and (ii) shall have an Option Price of not less than 110% of the Fair Market
Value of the Company’s Common Stock on the date the incentive stock option is
granted.

Section 6. Adjustment in Event of Change in Stock. Subject to Section 7, in the
event of a stock split, stock dividend, cash dividend (other than a regular cash
dividend), combination of shares, merger, or other relevant change in the
Company’s capitalization, the Committee shall, subject to the approval of the
Board of Directors and compliance with federal, state and provincial laws, rules
and regulations and the rules and regulations of applicable stock exchanges,
appropriately adjust the number and kind of shares available for issuance under
the Plan, the maximum number of shares for which Options may be granted to any
Participant during any one fiscal year of the Company, the number, kind and
Option Price of shares subject to outstanding Options; provided, however, that
to the extent permitted in the case of incentive stock options by Sections 422
and 424 of the Code, in the event that the outstanding shares of Common Stock of
the Company are increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation, through reorganization, merger, consolidation, liquidation,
recapitalization, reclassification,



--------------------------------------------------------------------------------

stock split-up, combination of shares or dividend, appropriate adjustment in the
number and kind of shares as to which Options may be granted and as to which
Options or portions thereof then unexercised shall be exercisable, and in the
Option Price thereof, shall be made to the end that the proportionate number of
shares or other securities as to which Options may be granted and the
Participant’s proportionate interests under outstanding Options shall be
maintained as before the occurrence of such event; provided, that any such
adjustment in shares subject to outstanding Options (including any adjustments
in the Option Price) shall be made in such manner as not to constitute a
modification as defined by subsection (h)(3) of Section 424 of the Code.

Section 7. Third Party Offer. If at any time when an Option granted under the
Plan remains unexercised with respect to any shares of Common Stock, an offer to
purchase all of the outstanding shares of the Company’s Common Stock is made by
a third party (such offer, a “Third Party Offer”), the Company may, upon giving
each Participant written notice to that effect, require the acceleration of the
time for the exercise of the unexercised Options granted under the Plan and of
the time for the fulfillment of any conditions or restrictions on such exercise.

Section 8. Amendment and Discontinuance. The Board of Directors of the Company
may from time to time amend or revise the terms of the Plan, or may discontinue
the Plan at any time as permitted by law, provided, however, that such amendment
shall not (except as provided in Section 6), without further approval of the
stockholders, (i) increase the aggregate number of shares with respect to which
awards may be made under the Plan; (ii) change the manner of determining the
Option Price (other than determining the Fair Market Value of the Common Stock
to conform with applicable provisions of the Code or regulations and
interpretations thereunder); (iii) extend the term of the Plan or the maximum
period during which any Option may be exercised or (iv) make any other change
which, in the absence of stockholder approval, would be prohibited by the
listing requirements of the national stock exchange on which the Common Stock is
listed and traded, or would cause awards granted under the Plan which are then
outstanding, or which may be granted in the future, and which are intended to
qualify as performance-based compensation under Section 162(m) of the Code, to
fail to meet the exemptions provided by Section 162(m) of the Code. No
amendments, revision or discontinuance of the Plan shall, without the consent of
a Participant, in any manner adversely affect his or her rights under any awards
theretofore granted under the Plan, provided, however, that the Committee
reserves the right to amend, revise or discontinue the Plan, any Option
Agreement, any provision of the Plan, including, without limitation, Section 7,
or any provision of an Option Agreement where such amendment, revision or
discontinuance is necessary or desirable to comply with any applicable law or to
ensure that, with respect to any Option, or the cash or shares of common stock
into which they are converted, the Participant is not subject to federal income
tax prior to delivery to such Participant or any additional tax under
Section 409A of the Code.

Section 9. Effective Date and Duration. The Plan was adopted by the Board of
Directors of the Company on February 7, 2007, subject to approval by the
stockholders of the Company at the first annual meeting of the stockholders
currently expected to be held on or about                              , 200  .
Neither the Plan nor any award shall become binding until the Plan is approved
by a vote of the stockholders in a manner which complies with Sections 162(m)
and 422(b)(1) of the Code, as applicable, and any other applicable law or
regulation. No Option may be granted under the Plan before February     , 2007,
nor after February     , 2017, unless such grant is approved by the stockholders
of the Company in a manner which complies with Sections 162(m) and 422(b)(1) of
the Code.

Section 10. Tax Withholding. Notwithstanding any other provision of the Plan,
the Company or its subsidiaries, as appropriate, shall have the right to deduct
from all awards under the Plan cash and/or stock, valued at Fair Market Value on
the date of payment, an amount necessary to satisfy all



--------------------------------------------------------------------------------

federal, state, provincial or local taxes as required by law to be withheld with
respect to such awards. In the case of awards paid in the Company’s Common
Stock, the Participant or permitted transferee may be required to pay to the
Company or a subsidiary thereof, as appropriate, the amount of any such taxes
which the Company or subsidiary is required to withhold, if any, with respect to
such stock.

Section 11. Construction and Conditions. The Plan and Options granted hereunder
shall be governed by and construed in accordance with the laws of the State of
Delaware and in accordance with such federal law as may be applicable thereto.

Neither the existence of the Plan nor the grant of any Options pursuant to the
Plan shall create in any Participant the right to continue to be employed by the
Company or its subsidiaries. Employment shall be “at will” and shall be
terminable “at will” by the Company or the Participant with or without cause.
Any oral statements or promises to the contrary are not binding upon the Company
or the Participant.



--------------------------------------------------------------------------------

Schedule “A” to Allied Nevada Gold Corp. 2007 Stock Option Plan

ALLIED NEVADA GOLD CORP.

STOCK OPTION AGREEMENT

(Phased Vesting)

 

[Name]

[Address]

  Under:    2007 Stock Option Plan   Date of Grant:   Option Price:   Incentive
Stock Option Shares:   Non-Qualified Stock Option Shares:

1. Under the terms and conditions of this Agreement and of the Allied Nevada
Gold Corp. (the “Company”) 2007 Stock Option Plan set forth above (the “Plan”),
a copy of which is attached hereto and incorporated herein by reference, the
Company (at the request of the Company’s subsidiary employing Optionee, if
applicable) hereby grants to Optionee an option or options (together, the
“Option”) to purchase the number of shares of the Company’s Common Stock as
specified above (“Option Shares”) at the option price also above specified.
Capitalized terms not otherwise defined herein have the meanings assigned to
them in the Plan.

2. This Option may be exercised, in whole or in part from time to time in any
whole number of Option Shares, upon and after the earlier of (i) in the case of
the Incentive Stock Option, if any, and Non-Qualified Stock Option,
respectively, with respect to one-third of the Option Shares (rounded down), the
date that is one year from the date of grant of this Option, with respect to an
additional one-third of the Option Shares (rounded down), the date that is two
years from the date of grant of this Option and, with respect to the remaining
one-third of the Option Shares, the date that is three years from the date of
grant of this Option subject to the provisions of Section 5 of the Plan. Once
this Option becomes exercisable, it shall remain exercisable until its
expiration as described in paragraph 3 below. To the extent Option Shares have
been purchased pursuant to the exercise of this Option, such shares shall no
longer be available for purchase hereunder. The date after which this Option may
be exercised may be accelerated upon a Third Party Offer (as defined in the
Plan).

3. This Option shall expire upon the date that is ten years from the date of
grant or earlier as provided in Section 5 of the Plan which provides, among
other things, that Options shall expire upon the first to occur of the
following: (i) immediately upon the date of the termination with the Company and
its subsidiaries of Optionee’s employment by the Company or any of its
subsidiaries for cause, (ii) the date that is thirty days from the date that the
Optionee ceases to be a director, officer or employee of the Company or of one
of its subsidiaries or ceases to provide consulting or other services to the
Company for any reason other than as a result of having been dismissed for cause
as provided in the preceding clause (i), or as a result of the Optionee’s
disability or death, (iii) in the event of the disability of the Optionee, the
date that is ninety days (or twelve months in the case of an Incentive Stock
Option) from the date of cessation of employment with the Company and/or one of
its subsidiaries, as applicable, or (iv) the date that is ninety days (or twelve
months in the case of an Incentive Stock Option) from the date of death of a
deceased Optionee.



--------------------------------------------------------------------------------

4. To the extent any Incentive Stock Option granted hereby becomes exercisable
for the first time in the aggregate amount of more that $100,000 (fair market
value at time of grant) during any calendar year (including for this purpose any
other Incentive Stock Options previously granted to Optionee by the Company),
such excess will be treated as a non-qualified stock option under U.S. federal
tax provisions, if applicable. In addition, any such incentive stock option
exercised by Optionee after three months after separation from service to the
Company (or after one year after death or total and permanent disability of the
Optionee) will be treated as a non-qualified stock option under applicable U.S.
federal tax provisions.

5. In order to exercise this Option, Optionee must either (i) follow the
procedures required by the third party processing administrator (the “processing
administrator”) designated by the Company’s Treasurer, or (ii) if Optionee has
not been notified of the designation of the processing administrator, send the
Company’s Treasurer an option exercise notice indicating the number of Option
Shares for which the Option is to be exercised at that time and the form in
which the certificates are to be registered for Option Shares purchased (in the
name of Optionee or in Optionee’s name and that of another person (s) as joint
tenants with the right of survivorship). At the time of exercise, Optionee shall
make payment of the Option Price for the Option Shares being purchased in
accordance with the processing administrator’s procedures or, if applicable, by
submitting to the Company’s Treasurer, together with the option exercise notice,
such payment in the form of (x) a personal or bank check in U.S. Dollars payable
to Allied Nevada Gold Corp. and drawn on or payable at a United States bank, and
/or (y) subject to applicable laws, rules and regulations, shares of the
Company’s common stock issued in Optionee’s name which were either (i) acquired
by the Optionee from a person other than the Company or (ii) held by the
Optionee for at least six months, which shares shall be duly assigned to the
Company, or (z) by a combination of the foregoing methods or by any other form
of consideration which has been approved by the Compensation Committee, as and
to the extent provided and permitted by Section 5(d) of the Plan.
Notwithstanding anything to the contrary herein, the processing administrator,
the Company or its subsidiaries shall have the right to deduct from the gross
cash proceeds or the number of Option Shares to be delivered upon exercise of
this Option or any similar options previously granted by the Company to Optionee
such cash or the number of Option Shares, respectively, as may be necessary to
satisfy the minimum amount of federal, state or local taxes or other deductions
legally required to be withheld before disbursing the net proceeds (less any
related administrative fees and expenses) or Option Shares to Optionee or in the
alternative such parties may require Optionee to deliver to the processing
administrator, the Company or its subsidiaries an amount of cash or number of
shares of common stock of the Company to satisfy such fees, expenses and
withholding before disbursing the net proceeds or Option Shares to Optionee.

6. This Agreement and this Option as well as the Company’s obligation to sell
and deliver Option Shares covered by this Option is subject to all federal,
state, provincial and other laws, rules and regulations of the United States and
Canada and/or of the country wherein Optionee resides or is employed. Compliance
with any recording, protocolization or registration requirements and payment of
any fees or taxes applicable to this Agreement or the transactions it
contemplates are the exclusive responsibility of Optionee.

7. This Option is not transferable or assignable other than by will or by the
laws of descent and distribution and may be exercised during Optionee’s lifetime
only by such Optionee. After Optionee’s death, the Option may be exercised only
by Optionee’s legal representative or legatee or such other person designated by
an appropriate court as the person entitled to make such exercise. The Option
may be exercised after Optionee’s death only to the extent that Optionee was
entitled to exercise it at the time of Optionee’s death, in accordance with
paragraph 4, above.



--------------------------------------------------------------------------------

8. Subject to the express provisions of the Plan, this Agreement and the Plan
are to be interpreted and administered by the Compensation Committee, whose
determination will be final. This Agreement shall be subject in all respects to
the Plan as the same shall be amended, revised or discontinued from time to time
and in the event of any inconsistency between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall govern.

9. By signing this Option Agreement, Optionee hereby unambiguously consents to
and authorizes the disclosure of information related to the grant of the Option,
including without limitation, information regarding Optionee’s age, date of
birth and details regarding the Option or any similar options previously granted
by the Company, to Optionee, the Company, any third party retained by the
Company to administer the exercise of the Option, the Company’s subsidiary(ies)
currently and/or previously employing Optionee and governmental and regulatory
authorities having jurisdiction over this Agreement or the transactions it
contemplates. The purpose of the information transfer is to allow Optionee to
exercise the Options in accordance with (i) the terms under which they were
granted and (ii) applicable laws; the information disclosed will be retained for
the period of time necessary to achieve this purpose.

10. This Agreement shall be governed by the laws of the State of Delaware and in
accordance with such federal law as may be applicable.

 

Allied Nevada Gold Corp. By:  

 

Name:   Title:  

 

Accepted and agreed to:  

 

  Optionee’s Signature